158 S.E.2d 22 (1967)
272 N.C. 214
FRANK H. CONNER COMPANY
v.
QUENBY CORP., Owner, and Monroe Mechanical Contractors, Inc.; Arrow, Inc.; Winecoff Electric Co., Inc.; W. J. Sullivan; and Interstate Roofing Co., Inc., Subcontractors.
No. 536.
Supreme Court of North Carolina.
December 13, 1967.
*23 Gardner, Connor & Lee by David M. Connor, Wilson, for plaintiff appellant, Frank H. Conner Co.
Coble, Tanner & Grigg by David L. Grigg, Albemarle, for defendant appellee, Quenby Corp.
Brown, Brown & Brown by R. L. Brown, Jr., Albemarle, for defendant appellees, Winecoff Electric Co., Inc., and W. J. Sullivan.
Grier, Parker, Poe & Thompson by William E. Poe and Gaston H. Gage, Charlotte, for defendant appellee, Interstate Roofing Co., Inc.
PER CURIAM:
The Court was correct in its ruling. In Boyd Sales Co. v. Seymour, 255 N.C. 714, 122 S.E.2d 605, this Court said:
"Decisions of this Court uniformly hold that the pendency of a prior action between the same parties for the same cause of action in a State court of competent jurisdiction works an abatement of a subsequent action either in the same court or in another court of the State having jurisdiction."
We have this day decided the case of Quenby v. Conner, N.C., 158 S.E.2d 18. The facts alleged in that case are substantially similar to the ones involved herein. In dismissing this action there was
No error.